Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, line 5, “be communicated with” should be changed to --be in communication with--
In claim 3, line 5, “be corresponsive to” should be changed to --correspond to--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking part” in claim 3, the corresponding structure described in the specification being a screw, as disclosed in paragraph 28 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the two mounting holes being configured to be opposite to one another and disposed on both sides of the locking base to form two opposite casing covers respectively” in lines 5-7 (emphasis added). The recited language appears to require the mounting holes, which are part of the locking base, to form the casing covers; however, as best understood in light of the specification, the casing covers are not part of the locking base (see for example Fig. 3, which shows locking base 51 and casing covers 55 as separate pieces, with the casing covers on opposite sides of the locking base.) Therefore, as best understood in light of the specification, the claim should not be interpreted to require the locking base to form the casing covers, but rather require the casing covers to be on opposite sides of the locking base.
	Claim 3 recites “the two side connecting plates of the locking base have a plurality of second lock holes formed at an adjacent edge thereof” in lines 2-3. It is unclear what “an adjacent edge thereof” means in this context; specifically, it is unclear what the edge is an edge of, and what the edge is adjacent to. For examination purposes, the claim is interpreted as requiring the two side connecting plates of the locking base to have a plurality of second lock holes formed at an edge of each side connecting plate. Claim 3 similarly recites “each casing cover has a plurality of third lock holes formed at an adjacent edge thereof” in lines 3-4, and this is interpreted as requiring the casing covers to each have a plurality of third lock holes formed at an edge of each casing cover.
	There is insufficient antecedent basis for the following limitations in the claims:
“the top of the two side connecting plates” (claim 1, lines 3-4)
“both sides of the locking base” (claim 1, line 6)
“the corresponding edge of the locking base connection part” (claim 1, lines 10-11)
“the two side connecting plates of the housing” (claim 2, lines 1-2; note the two side connecting plates are of the locking base, not the housing, as claimed in claim 1)
“the outside” (claim 2, lines 5-6)
“the locking base of the housing” (claims 4-6, line 2; note the locking base is not claimed in claim 1 as a component of “the housing”)
“the bottom edge” (claims 4-6, line 3)
“the tops of the two half-extended pipe sections” (claims 7-9, lines 2-3)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 3,469,772) in view of Dickinson et al. (US 9,574,568).

	Regarding claim 1, McDonald discloses a blower housing assembly structure, comprising: a locking base, the locking base having two opposite side connecting plates (each plate formed by one of walls 4 and a corresponding set of webs 26, see Fig. 4) with a connection part formed at the top of the two side connecting plates (connection part at the top of Fig. 4 beginning at 12, see annotated Fig. 4 below, where the opposing plates 4 and webs 26 meet), and the two side connecting plates of the locking base having a mounting hole each (holes through which shaft 6 extends, see Fig. 4), and the two mounting holes being configured to be opposite to one another and disposed on both sides of the locking base to form two opposite casing covers (22 and 23) respectively (as noted in the 112(b) rejection above, the claim is understood to require two casing covers on opposite sides of the locking base), and each of the casing covers having an intake vent 8 formed on a side of each of the casing covers (see Fig. 4), and the two casing covers having opposite half-extended pipe sections extending from the corresponding edge of the locking base connection part (see annotated Fig. 3 below for the half-extended pipe section, and annotated Fig. 4 below for the location of the edge of the connection part; note the casing covers 22 and 23 have the same shape as disclosed in Col. 2 lines 52-53), so that the half- extended pipe sections of the two casing covers can be engaged to form an exhaust vent 2 of a housing (shown in Fig. 1; see also Col. 2 lines 64-66 which disclose the fitting together of covers 22 and 23 to form the outlet).

    PNG
    media_image1.png
    639
    846
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    293
    402
    media_image2.png
    Greyscale

McDonald is silent regarding the locking base being formed by aluminum die casting, and each of the casing covers being formed by aluminum die casting.
However, Dickinson discloses a blower housing assembly structure, and teaches that a blower housing may be fabricated from a variety of materials including metals (Dickinson, Col. 4 lines 21-25), and furthermore that material for components of the blower frame may be selected to provide a desired strength and rigidity, including by forming components by aluminum casting (Dickinson, Col. 4 lines 45-50). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the locking base and the casing covers of McDonald by aluminum die casting, since this amounts to no more than the formation of prior art elements according to known methods (aluminum casting, as taught by Dickinson) to yield predictable results (providing a housing for a blower assembly with a desired strength and rigidity). Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07). In addition, it is noted that the limitation “formed by aluminum die casting” in the claim is a product-by-process limitation, and as such the claim is not limited to the manipulation of the recited process, only the structure implied by the process (MPEP 2113). 
	Regarding claim 2, McDonald further discloses the two side connecting plates of the housing have a plurality of first lock holes 11 formed at the periphery of the mounting hole (see McDonald, Fig. 4), so that each side connecting plate of the locking base can be locked to a motor 5 of a fan assembly by each respective first lock hole (via support blocks 10; see Fig. 4 and Col. 2 lines 17-21), and the motor can be communicated with the outside through a gap of the two side connecting plates to achieve a cooling effect (motor 5 is located within a gap between plates 4, as shown in McDonald, Fig. 4; see also Col. 2 lines 58-61 which disclose the ventilation of motor 5).
Regarding claims 4-5, McDonald further discloses each of the two opposite side connecting plates of the locking base of the housing has an oil drain hole formed near the bottom edge (see annotated Fig. 4 below; McDonald discloses holes for ventilation near the bottom edges of the connecting plates; it is noted that the limitation “oil drain hole” is a structural limitation modified by the function of draining oil, and in this case the structure of McDonald satisfies the claim since the holes disclosed by McDonald would be capable of draining oil, and the functional language does not further structurally limit the claimed hole beyond a hole capable of draining oil).

    PNG
    media_image3.png
    620
    691
    media_image3.png
    Greyscale

Regarding claims 7-9, McDonald further discloses wherein the two casing covers have horizontal edges formed at the tops of the two half-extended pipe sections respectively and coupled to each other to define a same plane (see annotated Fig. 3 below, in which the horizontal edge of casing cover 23 is labeled; note casing covers 22 and 23 have the same shape as disclosed in Col. 2 lines 52-53, and the shown horizontal edge runs from casing cover 23 to central section 21, to central section 20, and finally to casing cover 22), wherein the two casing covers have half-connected pipe sections protruding from the tops of the two half-extended pipes (see annotated Fig. 3 below) and coupled to each other to form a ring-shaped connection pipe capable of coupling to an external exhaust pipe (as shown in Figs. 1 and 4, the half-connected pipe sections of casing covers 22 and 23 are connected indirectly via the central sections 20 and 21 to form the outlet 2, which is ring-shaped as it forms a perimeter surrounding the outlet space; the combination of sections 20-23 to form the outlet 2 also disclosed in Col. 2 lines 64-66; it is noted that the limitation “for coupling an external exhaust pipe” is a statement of intended use, and the outlet 2 of McDonald is capable of coupling to a correspondingly-shaped external exhaust pipe).

    PNG
    media_image4.png
    711
    650
    media_image4.png
    Greyscale


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 3,469,772) in view of Dickinson et al. (US 9,574,568), and further in view of Chen (US 11,041,508).
Regarding claim 3, McDonald in view of Dickinson discloses the invention of claim 1, as set forth above.
McDonald in view of Dickinson is silent regarding the two side connecting plates of the locking base have a plurality of second lock holes formed at an adjacent edge thereof, and each casing cover has a plurality of third lock holes formed at an adjacent edge thereof and configured to be corresponsive to the second lock holes respectively for locking the two side casing covers onto the two side connecting plates of the locking base by a locking part.
	However, Chen discloses a blower housing assembly structure comprising a locking base (spacer 2) with two opposite casing covers 11 and 12 (shown in Fig. 1A, reproduced below for convenience), with the locking base comprising a plurality of second lock holes 24 (shown in Fig. 3A), and each casing cover having a plurality of third lock holes formed at an adjacent edge thereof (holes 124 in housing member 12 and fastening bases 14 in housing member 11, shown in Figs. 1A, 4, and 5, also disclosed in Col. 4 lines 41-50) and configured to be corresponsive to the second lock holes respectively for locking the two side casing covers onto the locking base by a locking part (as disclosed in Col. 4 lines 41-50, the “locking part” being bolts 63).

    PNG
    media_image5.png
    509
    661
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the connecting plates and the locking base of McDonald such that the two side connecting plates of the locking base have a plurality of second lock holes formed at an adjacent edge thereof, and each casing cover has a plurality of third lock holes formed at an adjacent edge thereof and configured to be corresponsive to the second lock holes respectively for locking the two side casing covers onto the two side connecting plates of the locking base by a locking part, since this amounts to no more than the arrangement of prior art elements (the locking base and the casing cover of McDonald) in a known configuration (the connected configuration using bolts disclosed by Chen) to achieve predictable results (connecting parts of a blower housing assembly together). It is noted that the two-part locking base of McDonald is located in the same relative position as the spacer 2 of Chen (between two halves of a blower casing) and serves the same purpose as spacer 2 of Chen (supporting a blower motor), and thus the spacer 2 of Chen is equivalent to the locking base of McDonald.
Regarding claim 6, McDonald further discloses each of the two opposite side connecting plates of the locking base of the housing has an oil drain hole formed near the bottom edge (see annotated Fig. 4 below; McDonald discloses holes for ventilation near the bottom edges of the connecting plates; it is noted that the limitation “oil drain hole” is a structural limitation modified by the function of draining oil, and in this case the structure of McDonald satisfies the claim since the holes disclosed by McDonald would be capable of draining oil, and the functional language does not further structurally limit the claimed hole beyond a hole capable of draining oil).

    PNG
    media_image3.png
    620
    691
    media_image3.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745